                             UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF NEW MEXICO

In re:

MBF INSPECTION SERVICES, INC.,                                        Case No. 18-11579-t11

         Debtor.

                                               OPINION

         The Court entered an order confirming Debtor’s plan of reorganization on December 18,

2019. At the confirmation hearing two days earlier, Debtor asked the Court to enter a final decree

closing the case so it could stop paying U.S. Trustee fees. The U.S. Trustee’s office objected,

arguing that pending fee applications prevent closure. Having reviewed the applicable statutory

and case law and considered the facts of this case, the Court determines that entry of a final decree

is appropriate.

                                          I.      FACTS.

         The Court finds:1

         Debtor filed this chapter 11 case on June 22, 2018. The same day Debtor applied to retain

B.L.F., LLC as its bankruptcy counsel. The employment was approved by an order entered

September 13, 2018.

         Debtor was forced to retain new counsel in March 2019 because B.L.F.’s sole attorney,

Jennie D. Behles, was disbarred. B.L.F. apparently assigned its account receivable to Ms. Behles.

On July 16, 2019, Ms. Behles filed a final fee application for $279,318.52 for work done on the




1
 The Court took judicial notice of the docket in this case. See St. Louis Baptist Temple, Inc. v. Fed.
Deposit Ins. Corp., 605 F.2d 1169, 1172 (10th Cir. 1979) (a court may sua sponte take judicial
notice of its docket); LeBlanc v. Salem (In re Mailman Steam Carpet Cleaning Corp.), 196 F.3d
1, 8 (1st Cir. 1999) (same).


Case 18-11579-t11       Doc 325     Filed 12/24/19      Entered 12/24/19 11:24:46 Page 1 of 10
case. Debtor and the U.S. Trustee’s office both objected to the fee application. A final hearing on

the application and objections thereto is scheduled for January 14, 2020.

       The main issue in this case was how to deal with the liability associated with a class action

lawsuit against Debtor for underpaid wages. On the petition date, the lawsuit was pending in

federal court in the Southern District of Ohio, styled Ganci v. MBF Inspection Services, Inc., Cause

no 2:15-cv-02959-GCS-CMV. Class members are certain of Debtor’s current or former pipeline

weld inspectors.

       On May 16, 2019, the Court entered an order appointing a mediator to mediate the dispute

between Debtor and the class action claimants. The mediation took place on May 30, 2019. The

parties settled their dispute, subject to bankruptcy court and district court approval.

       Based on the settlement, Debtor filed an amended plan of reorganization on August 16,

2019. The amended plan contains the following provisions germane to the issue before the Court:

              The plan’s effective date is the “first day of the first month following the

               date upon which an Order confirming this Plan become final.” Article 1,

               Section 1.1.13;

              Administrative expenses will be paid by the reorganized debtor within 30

               days of the effective date. Article 6, section 6.1;

              Payments to the class claimants start on or before the effective date. Article

               7, section 6.5.1;

              The reorganized debtor assumes management after confirmation. Article 7,

               section 7.4;

              All property of the estate vests in the reorganized debtor on the effective

               date. Article 11, section 2.2; and



                                                -2-
Case 18-11579-t11       Doc 325      Filed 12/24/19     Entered 12/24/19 11:24:46 Page 2 of 10
               There are no deposits required by the plan.

       The Court’s confirmation order is a final order, although the appeal period will not run

until January 2, 2020. No appeal is anticipated because confirmation of the plan was not contested. 2

       In addition to Ms. Behles’ fee application, the Court must rule on final fee applications of

counsel for Debtor and the Unsecured Creditors’ Committee (“UCC”). The fee applications have

not yet been filed. At a December 23, 2019, hearing on Debtor’s request for a final decree, the

reorganized debtor’s management represented to the Court and the parties that they did not

anticipate objecting to either final fee application. Counsel for Debtor and the UCC confirmed that

the proposed fee application amounts had been discussed and approved.

       At the same hearing, the U.S. Trustee’s office informed the Court that if Debtor settled its

fee dispute with Ms. Behles, the U.S. Trustee’s office objection would be resolved as well. Later

that day, after the hearing, the Court was notified by counsel that Debtor and Ms. Behles settled

the fee dispute. Thus, subject to entry of an order, it appears the Behles fee dispute has been

resolved.

       From the petition date through October 31, 2019, Debtor has disbursed about $66,619,000,

or about $4,200,000 per month. If the Court enters a final decree now, Debtor proposes to pay the

class action claimants $2,225,000 before the end of the year. The U.S. Trustee fee on this amount

would be $22,250. Currently, Debtor is being charged U.S. Trustee fees at the rate of 1% of

disbursements, or about $42,000 a month.

                                      II.     DISCUSSION.

A.     Payment of U.S. Trustee Fees.




2
 A Debtor affiliate, Inspection Leasing, Inc., filed a limited objection to the plan. The objection
was resolved by the confirmation order. No other objections were filed.


                                               -3-
Case 18-11579-t11       Doc 325     Filed 12/24/19     Entered 12/24/19 11:24:46 Page 3 of 10
       Chapter 11 debtors are required to pay quarterly fees to the U.S. Trustee’s office. 28 U.S.C.

§ 1930(a)(6)(A). The quarterly U.S. Trustee fee on quarterly disbursements of $12,500,000 is

$10,400, id., unless the “system fund” dips below $200,000,000, in which case the quarterly fee

increases to the lesser of 1% of disbursements or $250,000. 28 U.S.C. § 1930(a)(6)(B). 3 For

Debtor, the current fee (at 1%) is more than 12 times higher than the regular quarterly fee of

$10,400.

       Although the statute does not make this clear, U.S. Trustee fees are not charged after a

chapter 11 case is closed. See In re CF& I Fabricators of Utah, Inc., 150 F.3d 1233, 1237 (10th

Cir. 1998) (“Congress intended debtors pay UST fees until a case is converted, dismissed, or closed

leaving no open docket in which to assess the fees.”) (emphasis in original).

B.     Entry of a Final Decree in Chapter 11 Cases.

       11 U.S.C. § 350 provides:

         (a) After an estate is fully administered and the court has discharged the trustee,
       the court shall close the case.
         (b) A case may be reopened in the court in which such case was closed to
       administer assets, to accord relief to the debtor, or for other cause.

       Fed. R. Bankr. Pro. (“BR”) 3022 provides:

       After an estate is fully administered in a chapter 11 reorganization case, the court,
       on its own motion or on motion of a party in interest, shall enter a final decree
       closing the case.

       “A final decree is essentially an administrative task, a docket entry reflecting the

conclusion of a case for record-keeping purposes.” In re McClelland, 377 B.R. 446, 453 (Bankr.

S.D.N.Y. 2007), citing In re Fibermark, Inc., 369 B.R. 761, 767 (Bankr. D. Vt. 2007).

C.     The “Fully Administered” Requirement.


3
 This higher alternative fee was added to the statute in October 2017. See In re Buffets, LLC, 597
B.R. 588 (Bankr. W.D. Tex. 2019) and In re Life Partners, 606 B.R. 277, 281 (Bankr. N.D. Tex.
2019), for a discussion of the 2017 amendment.


                                              -4-
Case 18-11579-t11      Doc 325     Filed 12/24/19      Entered 12/24/19 11:24:46 Page 4 of 10
       1.      The Court’s Discretion. The bankruptcy court should review each case on its facts

and determine whether the estate has been fully administered:

       [D]etermining when a case is ‘fully administered’ is a decision for the bankruptcy
       court based on consideration of numerous case-specific, procedural, and practical
       factors. The bankruptcy court is uniquely positioned to make this determination
       given that it will have overseen the particular debtor’s case from the beginning and
       will have first hand knowledge of what matters have been, or need to be, completed
       before closure of the case. Further, the bankruptcy court will be very familiar with
       the debtor’s confirmed plan of reorganization, the requirements for consummation
       of that plan, as well as the status of any pending motions, contested matters, and
       adversary proceedings.

In re Union Home and Indus., Inc., 375 B.R. 912, 917 (10th Cir. BAP 2007). The determination

is within the bankruptcy court’s discretion. Id. at 918; see also In re Shotkoski, 420 B.R. 479, 483

(8th Cir. BAP 2009) (bankruptcy court decision on entry of a final decree is reviewed for abuse of

discretion); In re Spokane Raceway Park Inc., 2013 WL 3972429, at *3 (9th Cir. BAP) (abuse of

discretion standard applied to bankruptcy court’s decision to enter a final decree and close a

Chapter 11 case); In re Hoti Enters., L.P., 2016 WL 8674684, at *1 (S.D.N.Y.) (same).

       2.      Factors to Consider. “The definition of ‘fully administered’ is not provided

anywhere in the Code or Rules. The few courts that have considered the issue have looked to the

1991 Advisory Committee Note for guidance.” Union Home, 375 B.R. at 916. The note lists six

factors to evaluate when determining whether a case has been fully administered:

           1. whether the order confirming the plan has become final,
           2. whether deposits required by the plan have been distributed,
           3. whether the property proposed by the plan to be transferred has been
       transferred,
           4. whether the debtor or the successor of the debtor under the plan has assumed
       the business or the management of the property dealt with by the plan,
           5. whether payments under the plan have commenced, and
           6. whether all motions, contested matters, and adversary proceedings have
       been finally resolved.




                                               -5-
Case 18-11579-t11      Doc 325      Filed 12/24/19     Entered 12/24/19 11:24:46 Page 5 of 10
BR 3022, Advisory Committee Note (1991); Union Home, 375 B.R. at 916 (quoting the note in its

entirety).

        The factors are not exclusive or exhaustive. Union Home, 375 B.R. at 917; In re Mold

Makers, Inc., 124 B.R. 766, 768 (Bankr. N.D. Ill. 1990); In re Valence Tech., Inc., 2014 WL

5320632, at *3 (Bankr. W.D. Tex. 2014); In re Provident Fin., Inc., 2010 WL 6259973, at *9 (9th

Cir. BAP), aff’d 2012 WL 172887 (9th Cir.).

        3.    Weighing the Factors. The Court weighs the Advisory Committee Note factors as

follows:

 1. Whether the order confirming the plan has The confirmation order was entered December
 become final.                                18, 2019. It was a final order upon entry. It will
                                              become final and nonappealable on January 2,
                                              2020. This factor weighs in favor of entering a
                                              final decree.

 2. Whether deposits required by the plan have N/A. This factor is neutral.
 been distributed.

 3. Whether the property proposed by the plan The plan vests all estate property in the
 to be transferred has been transferred.      reorganized debtor on the effective date. This
                                              factor weighs in favor of entering a final
                                              decree.

 4. Whether the debtor or the successor of the    Debtor’s management is now managing the
 debtor under the plan has assumed the business   reorganized debtor, which has assumed control
 or the management of the property dealt with     of all former estate assets. This factor weighs
 by the plan.                                     in favor of entering a final decree.

 5. Whether payments under the plan have If a final decree is entered before year-end, the
 commenced.                              reorganized debtor intends to pay the class
                                         action claimants 100% of their claim, or
                                         $2,225,000. This factor weighs in favor of
                                         entering a final decree.

 6. Whether all motions, contested matters, and Even though the Behles fee dispute likely has
 adversary proceedings have been finally been settled, it still technically is pending.
 resolved.                                      Further, final fee applications from counsel for
                                                Debtor and the UCC have yet to be filed,
                                                although they most likely will be uncontested.


                                              -6-
Case 18-11579-t11      Doc 325     Filed 12/24/19     Entered 12/24/19 11:24:46 Page 6 of 10
                                                   This factor weighs against entering a final
                                                   decree.


       In addition, it is significant here that the current U.S. Trustee fees are the much higher

“alternative” rate set forth in 28 U.S.C. § 1930(a)(6)(B). Whether or not the higher fees are

constitutionally permissible, see, e.g. In re Life Partners Holdings, Inc., 606 B.R. 277, 286-89

(Bankr. N.D. Tex. 2019), they are a significant burden on a post-confirmation debtor. At $3,200 a

month, a more leisurely case wrap-up likely would be acceptable. At $42,000 a month plus an

additional $22,250 because of the proposed distribution to the class action claimants, there is

urgency to close the case.

       Considering all the factors, the Court concludes that the estate has been fully administered.

On January 2, 2020, when the plan becomes effective, the bankruptcy estate will have no assets—

they will have been “fully administered” by transfer to the reorganized debtor. The only factor

weighing against a finding of “full administration” are the fee applications. The weight of this

factor should be substantially discounted for a number of reasons. First, any allowed fees will be

paid by the reorganized debtor, not the bankruptcy estate, which no longer has any assets or

liabilities. Thus, final fee orders are not needed to complete estate administration. Second, it is

unfair to make the reorganized debtor pay $42,000 a month for the privilege of determining what

it owes its former counsel. Third, the dispute over Ms. Behles’ fee application has been settled.

Fourth, the final fee applications of counsel for Debtor and the UCC most likely will be

uncontested. Finally, the U.S. Trustee’s office objected to Ms. Behles’ fees. It would not be fair to

delay case closure, thereby forcing Debtor to stay on the U.S. Trustee fee “clock,” if the delay is

partly caused by the U.S. Trustee’s office.




                                               -7-
Case 18-11579-t11       Doc 325     Filed 12/24/19     Entered 12/24/19 11:24:46 Page 7 of 10
       Given the particular facts of this case, the Court concludes that Debtor has carried its

burden of showing that the estate has been fully administered.

D.     Post-Closing Jurisdiction.

       Entry of a final decree would not affect the Court’s jurisdiction over the fee applications.

Fee applications are within the “core” jurisdiction of the bankruptcy courts See In re Eckert, 414

B.R. 404, 406-07 (Bankr. N.D. Ill. 2009); In re Frazin, 732 F.3d 313, 321 (5th Cir. 2013)

(malpractice claim was a core proceeding because fee application with which it was inextricably

linked was core); see generally 28 U.S.C. § 157(b)(2)(A) (matters concerning estate administration

are core).

       It is common to reopen cases pursuant to 11 U.S.C. § 350(b) when matters arise after case

closing. See, e.g., In re Fibermark, Inc., 369 B.R. 761, 769-70 (Bankr. D. Vt. 2007) (exercising

discretion to reopen a closed chapter 11 case to adjudicate a dispute relating to an agreement

approved by the court); Union Home, 375 B.R. at 917 (stating in dicta that a case would have to

be reopened to hear a fee application); In re Stahl, Asano, Shigetomi Assoc., 36 B.R. 179, 182

(Bankr. D. Haw. 1983) (case reopened to consider fee application that had not been properly

noticed to debtors); see generally 3 Collier on Bankruptcy ¶ 350.03 (16th ed.) (good general

discussion of reopening cases).

       However, reopening is not required to establish a bankruptcy court’s subject matter

jurisdiction over “core proceedings.” See In re Menk, 241 B.R. 896, 913 (9th Cir. BAP 1999)

(“[r]eopening, in and of itself, has little impact upon the estate and upon jurisdiction . . .”); In re

Johnson, 575 F.3d 1079, 1083 (10th Cir. 2009) (jurisdiction over core proceedings survives

dismissal or case closing); Honigman, Miller, Schwartz and Cohn, LLP v. Adell (In re John

Richards Homes Bldg. Co.), 405 B.R. 192, 210 (E.D. Mich. 2009) (“there is much support for the




                                                -8-
Case 18-11579-t11       Doc 325      Filed 12/24/19     Entered 12/24/19 11:24:46 Page 8 of 10
proposition that bankruptcy courts retain jurisdiction over core proceedings beyond the dismissal

or closure of the underlying bankruptcy case”).4

       A bankruptcy court may try adversary proceedings after entry of a final decree. See, e.g,

Menk, 241 B.R. at 917 (case did not have to be open for the court to adjudicate a

nondischargeability proceeding); In re JMP–Newcor Int'l, 225 B.R. 462, 465 (Bankr. N.D. Ill.

1998) (final decree entered despite a pending adversary proceeding brought by the debtor).

Similarly, a case need not be open for a bankruptcy court to hear a debtor’s § 522(f) lien avoidance

motion. In re Keller, 24 B.R. 720, 724 (Bankr. N.D. Ohio 1982); In re Schneider, 18 B.R. 274,

276 (Bankr. D.N.D. 1982).

       In short, closing and opening cases is relevant to estate administration but not to the Court’s

subject matter jurisdiction. Here, the Court does not need an open case to retain its core jurisdiction

over the fee applications.

                                      III.    CONCLUSION.

       In view of the uncontested confirmation of Debtor’s plan, the transfer of estate assets and

management to the reorganized debtor, the settled or likely uncontested fee applications, and the

other factors discussed above, the Court concludes that this estate has been fully administered. The

motion for entry of a final decree will be granted by separate order.




4
 In Menk, the Ninth Circuit Bankruptcy Appellate Panel stated:
       [T]he purpose of an open ‘case’ is to provide for bankruptcy administration by
       administrators, not by courts.
       If there is no bankruptcy administration that is associated with a particular civil
       proceeding being considered by the court, then there is no reason in principle for
       the “case” to be open.
241 B.R. at 910.


                                                -9-
Case 18-11579-t11       Doc 325      Filed 12/24/19      Entered 12/24/19 11:24:46 Page 9 of 10
                                               ____________________________________
                                               Hon. David T. Thuma
                                               United States Bankruptcy Judge

 Entered: December 24, 2019
 Copies to: counsel of record




                                            -10-
Case 18-11579-t11      Doc 325   Filed 12/24/19 Entered 12/24/19 11:24:46 Page 10 of 10
